Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 59 and 61 objected to because of the following informalities:  the claims "depend" on themselves, which is improper. Examiner has interpreted the claims to depend on claim 53 and claim 60, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 45-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 45 is directed to a “executing electronic transaction”. 	Claim 45 is directed to the abstract idea of “executing electronic transaction using authentication” which is grouped under “organizing human activity… fundamental economic practice, a commercial interaction (conducting a transaction authentication is a sales activity or behavior and a commercial interaction)” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 45 recites receiving a request to execute an electronic transaction, initiating an image capture, capturing a target area of a user, generating biometric data, comparing the biometric data with stored biometric data and executing the electronic transaction. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as the secure data entry system, a processing device, an imaging device, and a processor represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of executing electronic transaction using authentication.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of executing electronic transaction using authentication using computer technology (e.g. a secure device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 46-52 and 61-64 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea (specifying the type of transaction and biometric input) and do not provide integration into a practical application.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 45-50, 53-57, and 60-63 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tussy US 2016/0063235.
As per claim 45:	Tussy discloses a method of executing electronic transactions, the method comprising: receiving, by a secure data entry system, a request to execute an electronic transaction ([0206]-[0210]);	initiating, by a processing device of the secure data entry system, an image capture based on the request to execute the electronic transaction (Figs 6A-7B, 8; [0092]); 	capturing, by an imaging device coupled to the secure data entry system, a target area of a user (Fig 8, Figs 6A-7B, [0092]-[0094]; 	generating, by the processing device of the secure data entry system, biometric data based on the captured target area of the user (Fig 8 ‘816’, [0094]);	comparing, by the processing device of the secure data entry system, the biometric data with stored biometric data ([0095]-[0096], Fig 9);	executing, by the processing device of the secure data entry system, the electronic transaction based on a result of a comparison between the biometric data and the stored biometric data ([0206]-[0210])	
As per claim 46:	Tussy further discloses the method of claim 45, wherein the target area of the user is at least one of the face, a digit, a palm, or an eye of the user ([0009]). 

As per claim 47:	Tussy further discloses the method of claim 45, wherein the stored biometric data is generated from one or more previous detections of one or more target areas of one or more users ([0009], [0049]-[0050]).

As per claim 48:	Tussy further discloses the method of claim 45, further comprising: detecting, by the secure data entry system, via the imaging device, a portion of the user in a field of view of the imaging device ([0068], [0085]-[0087], [0110]).

As per claim 49:	Tussy further discloses the method of claim 48, wherein the initiating of the image capture is triggered upon detecting the portion of the user in the field of view of the imaging device ([0068], [0085]-[0087], [0110]).As per claim 50:	Tussy further discloses the method of claim 45, wherein the electronic transaction is an electronic payment transaction ([0206]-[0210]).
As per claims 53-57:	Claims 53-57 are rejected under the rationales of claims 45-50.As per claims 60-63:	Claims 60-63 are rejected under the rationales of claims 45-50.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51-52, 58-59, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tussy US 2016/0063235 in view of Xu US 2005/0188213

As per claim 51:	Tussy further discloses the method of claim 45, further comprising: storing, by the secure data entry system, the result of the comparison between the biometric data and the stored biometric data ([0105], [0119]);	Tussy fails to explicitly disclose, but Xu does disclose training, by the secure data entry system, an artificial neural network based on the result of the comparison between the biometric data and the stored biometric data to generate trusted biometric data (Abstract, [0021], [0039]).	Examiner notes that Tussy does not specifically mention a neural network but describes an iterative learning algorithm in [0105] or the equivalent.		It would have been obvious to one of ordinary skill in the art at the time of invention to include the neural network as taught in Xu in Tussy since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Tussy discloses iterative learning algorithms in [0105] and it would be obvious to apply a neural network in order to improve the accuracy and security of the authentication in Tussy.
As per claim 52:	Tussy further discloses the method of claim 51, further comprising: comparing, by the processing device of the secure data entry system, the biometric data with the trusted biometric data generated by the artificial neural network ([0105], [0119]); and
	executing, by the processing device of the secure data entry system, the electronic transaction based on a result of a comparison between the biometric data with the trusted biometric data ([0105], [0119]).

As per claims 57-58:	Claims 57-58 are rejected under the rationale of claims 51-52.As per claim 64:	Claims 64 is rejected under the rationale of claims 51-52, combined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Beihi US 2015/0347734.	Sayler US 2012/0030474
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692